OPINION of the Court, by
Judge Owsley.
Be* Cause the surveyor’s report, made in this cause, failed to represent the survey under which the plaintiff claimed the land in contest, the court below refused to admit the introduction of a witness offered by him to prove his boundary; and the only question for the determination of this court, is, should the evidence have been admitted ?
This question has by the repeated decisions of this court been in effect determined in the affirmative ; and as we suppose those decisions accord with the well known and established rules of evidence, the judgment, of the court below must be reversed with costs, the cause remanded, and a new trial had consistent with this opinion.